Citation Nr: 0706261	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for recurrent boils in 
the rear of the neck, claimed as chloracne) due to exposure 
to Agent Orange.

3.  Entitlement to service connection for  arthritis, to 
include joint pain.

4.  Entitlement to service connection for carpal tunnel 
syndrome, claimed as peripheral neuropathy secondary to 
service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for diabetic 
retinopathy (claimed as eye problems) secondary to service-
connected diabetes mellitus, type II.

6.  Entitlement to service connection for a heart murmur, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

7.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from February 1969 
to November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Louis, Missouri, Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Recurrent boils on the back of the neck are shown to be 
due to treatment for the same condition during service while 
serving in Vietnam.

3.  Arthritis, to include joint pain, was first manifest 
several years after service, was not caused or worsened by 
any incident of service, and was not caused or worsened by a 
service-connected disability.

4.  Carpal tunnel syndrome, claimed as peripheral neuropathy 
secondary to service-connected diabetes mellitus, type II, 
was first manifest several years after service, was not 
caused or worsened by any incident of service, and was not 
caused or worsened by a service-connected disability.

5.  Diabetic retinopathy (claimed as eye problems) secondary 
to service-connected diabetes mellitus, type II, was not 
caused or worsened by any incident of service, and was not 
caused or worsened by a service-connected disability.

6.  Heart murmur secondary to service-connected diabetes 
mellitus, type II, was not caused or worsened by any incident 
of service, and was not caused or worsened by a service-
connected disability.

7.  Hypertension secondary to service-connected diabetes 
mellitus, type II, was not caused or worsened by any incident 
of service, and was not caused or worsened by a service-
connected disability.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
recurrent boils in the rear of the neck are due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  Arthritis, to include joint pain was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2006).

3.  Carpal tunnel syndrome, claimed as peripheral neuropathy 
secondary to service-connected diabetes mellitus, type II, 
was not incurred in or aggravated by active service, and is 
not proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2006).

4.  Diabetic retinopathy (claimed as eye problems) secondary 
to service-connected diabetes mellitus, type II, was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2006).

5.  A heart murmur secondary to service-connected diabetes 
mellitus, type II, was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2006).

6.  Hypertension secondary to service-connected diabetes 
mellitus, type II, was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The veteran served in combat while serving in the Republic of 
Vietnam.  The service medical records are negative for 
treatment for peripheral neuropathy, retinopathy, and 
degenerative joint disease.  In March 1969, the veteran was 
treated for a fever with pain in the chest.  There was no 
indication of heart trouble.  The veteran's blood pressure 
was recorded as 140/80.  In January and March 1970, the 
veteran was treated for large pus filled boils on the back of 
his neck.  The service discharge examination report is 
negative for findings or complaints of the veteran's claimed 
disorders.  

In June 1998, VA treated the veteran for complaints of 
numbness and tingling in both upper extremities.  He also 
explained that his legs would fall asleep if he sat for a 
long period of time.  Physical examination revealed Tinel 
signs at both wrists, resulting in tingling in the 3rd and 4th 
fingers.  The examiner assessed the veteran with bilateral 
carpal tunnel syndrome, left ulnar compression and rule out 
cervical myelopathy/radiculaopathy.  

A February 1998 VA x-ray study revealed a calcaneal spur of 
the right foot and arthritic changes of the medial malleolus, 
arthric changes of mild degree of the medial malleolus of the 
left ankle.

An April 1998 VA x-ray study revealed early mild 
osteoarthritic changes of the right knee.

August 1998 VA x-ray study showed a bulge of the cervical 
spine at C5-6.

VA treatment records in 2001 indicated that the veteran was 
assessed with degenerative joint disease.  The examiner 
identified a short systolic murmur over the mitral area.  No 
finding was made relating these disroders to the veteran's 
diabetes mellitus.  

An October 2001 VA treatment record shows that the veteran 
had degenerative joint disease which was improved with 
glucosamine.  

In May 2001 a VA ophthalmologist examiner examined the 
veteran for a diabetic eye examination.  The examiner 
assessed the veteran with no diabetic retinopathy in either 
eye.  Instead the examiner noted that the veteran had 
refractive error.

According to VA outpatient treatment records dated in 2002 
and 2003, the veteran was treated for complaints of heart and 
joint pain.  The VA examiner diagnosed the veteran with 
hypertension, mitral valve regurgitation and arthritis with 
chronic pain.  No opinion was provided with respect to 
etiology of these disorders and no relationship was 
established to diabetes mellitus, type II.

According to a July 2003 VA neurologic examination, the 
veteran was assessed with electrophysiologic evidence of 
moderate carpal tunnel syndrome bilaterally, the right worse 
than the left.  There was no electrophysiological evidence of 
peripheral neuropathy.

Based on a review of the foregoing, a VA examiner provided 
the impression that the veteran had bilateral carpal tunnel 
syndrome.  There was no clinical evidence of 
electrophysiological evidence to suggest peripheral 
neuropathy.  Most of the problems with his hands were caused 
by carpal tunnel syndrome and not peripheral neuropathy.  
This pain in the lower extremities and joints may possibly 
due to arthritis.  The examiner opined that he did not 
believe that the veteran's carpal tunnel syndrome was related 
to diabetes.  In fact, the examiner felt that the carpal 
tunnel syndrome may have been work related.

According to a July 2003 VA examination report, the examiner 
opined that the veteran had hypertension and treatment for 
about five years, which pre-dated the diabetes mellitus.  
Also noted on lab work was no proteinuria.  His Bun and 
creatinine remained within normal limits.  He did not appear 
to have kidney involvement.  The examiner opined that it was 
not likely that the hypertension was secondary to the 
diabetes mellitus and there did not appear to be any renal 
involvement.  Concerning the heart murmur, the examiner could 
find no research of diabetes with the development of murmurs.  
Diabetes has been well documented as being a primary cause 
for coronary artery disease, but nothing was found on heart 
murmurs.  With respect to boils on the neck, the veteran was 
treated for these during service.  They appeared to continue, 
although not shown on this examination.  The examiner opined 
that it appeared logical and likely that the condition that 
first started on active duty and continued to this time would 
be at least as likely as not started by the condition 
documented during service.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting its decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases (such as arthritis, cardiovascular disease, 
hypertension, and peripheral neuropathy) which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must be manifest to a degree of 10 percent or more within one 
year after the last exposure to an herbicide agent.  38 
C.F.R. § 3.307(a)(6).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i). Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003). The United States Court of Appeals for the 
Federal Circuit has held, however, that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310(a) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

To begin with, the veteran is currently service connected for 
diabetes mellitus due to exposure to Agent Orange.  Thus, 
exposure to Agent Orange is conceded.  The veteran's claimed 
disorders, however, are not listed as presumptive disorders 
under 38 C.F.R. § 3.309(e).  Furthermore, although the 
veteran has been diagnosed with bilateral carpal tunnel (a 
nonpresumptive disorder) there is no evidence that the 
veteran has been diagnosed with subacute peripheral 
neuropathy.

Therefore, it cannot be presumed that he developed boils of 
the neck, carpal tunnel syndrome, a heart murmur, 
hypertension, arthritis, or an eye disorder pursuant to 
38 C.F.R. § 3.309(e) (2006).  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2006); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this respect, the Board finds that service connection for 
recurrent boils of the neck is warranted.  As noted, the 
veteran was treated for this condition during service.  
Furthermore, the July 2003 VA examiner opined that it was 
likely that the veteran's current boils of the neck are 
related to the ones he was treated for during service.  With 
no evidence to the contrary, the Board finds that service 
connection for recurrent boils of the neck is warranted.

However, there is no evidence that otherwise relates his 
claimed carpal tunnel syndrome, a heart murmur, hypertension, 
arthritis, or an eye disorder to service or an event of 
service origin. The veteran's service medical records are 
negative for any findings, complaints, treatment or diagnosis 
of arthritis, eye trouble, or carpal tunnel syndrome (claimed 
as peripheral neuropathy) while in service nor is there any 
evidence of arthritis or peripheral neuropathy being 
manifested to a compensable degree within one year of his 
discharge from service. 

The post-service medical evidence reflects that these 
disorders were first treated nearly 25 years after service.  
The record contains no medical evidence establishing a nexus 
between the veteran's military service and his current 
arthritis, eye trouble, or carpal tunnel syndrome.  In fact, 
the only medical opinions that address a nexus to service for 
arthritis, eye trouble, or carpal tunnel syndrome, are 
against the veteran's claims.

In May 2001 a VA ophthalmologist examiner examined the 
veteran for a diabetic eye examination.  The examiner 
assessed the veteran with no diabetic retinopathy in either 
eye.  Instead the examiner noted that the veteran had 
refractive error.  Refractive error is excluded, by 
regulation, from the definition of disease or injury for 
which veteran benefits are authorized if incurred or 
aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9 (2006).

According to the July 2003 VA neurologic examination, the 
veteran was assessed with electrophysiologic evidence of 
moderate carpal tunnel syndrome bilaterally, the right worse 
than the left.  There was no electorphysilogic evidence of 
peripheral neuropathy.  Based on a review of the foregoing, a 
VA examiner provided the impression that the veteran had 
bilateral carpal tunnel syndrome.  There was no clinical 
evidence of electrophysiological evidence to suggest 
peripheral neuropathy.  Most of the problems with his hands 
were caused by carpal tunnel syndrome and not peripheral 
neuropathy.  This pain in the lower extremities and joints 
may possibly due to arthritis.  The examiner opined that he 
did not believe that the veteran's carpal tunnel syndrome was 
related to diabetes.  In fact, the examiner felt that the 
carpal tunnel syndrome may have been work related.

According to the July 2003 VA examination report, the 
examiner opined that the veteran had hypertension and 
treatment for about five years, which pre-dated the diabetes 
mellitus.  Also noted on lab work was no proteinuria.  His 
Bun and creatinine remained within normal limits.  He did not 
appear to have kidney involvement.  The examiner opined that 
it was not likely that the hypertension was secondary to the 
diabetes mellitus and there did not appear to be any renal 
involvement.  Concerning the heart murmur, the examiner could 
find no research of diabetes with the development of murmurs.  
Diabetes has been well documented as being a primary cause 
for coronary artery disease, but nothing was found on heart 
murmurs.  With respect to boils on the neck, the veteran was 
treated for these during service.  They appeared to continue, 
although not shown on this examination.  The examiner opined 
that it appeared logical and likely that the condition that 
first started on active duty and continued to this time would 
be at least as likely as not started by the condition 
documented during service.

The Board has also considered the contentions of the veteran 
and, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise. Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation. The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As noted above, the service medical records showed no 
evidence of complaints or treatment for the claimed 
disorders.  Thus, there was no chronic disability shown 
during service.  Further, there is no continuity of 
symptomatology following service.  There is simply no record 
of any continuous symptoms of carpal tunnel syndrome, a heart 
murmur, hypertension, or arthritis from his separation from 
service onward the mid-1990s.  Despite the veteran's 
contentions that his diabetes has caused the development of 
these disorders, the record is devoid of supporting evidence.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. The preponderance of the evidence is 
against the veteran's claims for service connection for 
carpal tunnel syndrome, a heart murmur, hypertension, 
arthritis, and eye disorder, and they must be denied.


ORDER

Entitlement to service connection for recurrent boils in the 
rear of the neck is granted.

Entitlement to service connection for arthritis, to include 
joint pain, is denied.

Entitlement to service connection for carpal tunnel syndrome, 
claimed as peripheral neuropathy secondary to service-
connected diabetes mellitus, type II, is denied.

Entitlement to service connection for diabetic retinopathy 
(claimed as eye problems) secondary to service-connected 
diabetes mellitus, type II, is denied.

Entitlement to service connection for a heart murmur, claimed 
as secondary to service-connected diabetes mellitus, type II, 
is denied.

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus, type II, is 
denied.


REMAND

The veteran claims that he has developed a psychiatric 
disorder, including PTSD, as a result of his combat 
experience while serving in the Republic of Vietnam.  His DD 
214 documents that he received the Combat Infantry Badge, 
thus confirming that he served in combat.

The evidence of record, however, does not contain a confirmed 
diagnosis of PTSD.  The only medical opinion of record that 
addresses this question is inadequate in light of the 
evidence of record.  

In December 2002, according to a VA psychiatric progress 
note, the veteran was diagnosed with PTSD due to memories of 
Vietnam.

According to a July 2003 VA psychiatric examination report, 
the examiner indicated that although the veteran experienced 
some symptoms of PTSD, he did not meet the minimal required 
criteria for a diagnosis of PTSD pursuant to DSM-IV due to 
the lack of symptoms and/or the degree of symptoms required 
for clinical diagnosis.  The examiner ambiguously opined "at 
best" a closer diagnosis would be provisional diagnosis for 
schizophrenia/schizoaffective disorder and to rule out 
bipolar disorder.  The examiner did not opine whether this 
psychiatric disorder was related to the veteran's military 
service.  Furthermore, the examiner finished the report by 
stating if further question arises regarding the diagnosis 
dilemma; a psychological testing package could be of value.  

In light of the foregoing, the Board finds that a current VA 
psychiatric examination is necessary to determine whether the 
veteran currently has a psychiatric disorder, including PTSD, 
that is due to the veteran's military service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or RO should send the veteran 
a letter requesting that he provide as 
much detail as possible concerning all 
alleged stressors.  The veteran should be 
notified that he may obtain and submit 
lay or "buddy" statements in order to 
help substantiate his alleged stressor. 

2.  The AMC or RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including 
attempting to verify any reported 
stressor with the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
If the AMC or RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  If 
the JSRRC response is negative, the 
claims file must be properly documented 
in this respect.

3.  The veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
psychiatric disorder, including PTSD.  

Any indicated studies should be 
performed, and the claims folder should 
be made available to and reviewed by the 
examiner.  The examiner should be 
informed of any stressor(s) which has 
(have) been verified.  

The examiner should be advised by the RO 
as to the verified stressors.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
present, the examiner should indicate 
whether it is at least as likely as not 
(50 percent probability or greater) 
linked to the verified in-service 
stressor(s).  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.  If another 
psychiatric disorder is present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) linked to the 
veteran's military service.  The examiner 
also should provide complete rationale 
for all conclusions reached. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


